     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 1 of 8 Page ID #:473



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on         Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                      DECLARATION OF ERVIN
                    Plaintiffs,                         LONGSTREET
23
       v.                                               Date: TBD
24                                                      Time: TBD
       STEPHANIE CLENDENIN, Director of                 Judge: Hon. Jesus G. Bernal
25                                                      Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                    Compl. filed: 08/05/2020
27
                    Defendants.
28


                                    DECLARATION OF ERVIN LONGSTREET.
     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 2 of 8 Page ID #:474



 1                           DECLARATION OF ERVIN LONGSTREET
 2     I, Ervin Longstreet, hereby declare:
 3            1.     I make this declaration based on my own personal knowledge and if called
 4     to testify I could and would do so competently as follows:
 5            2.     I am currently a patient at Patton State Hospital (Patton) in San Bernardino
 6     County, California.
 7            3.     In November 2009, a court found me not guilty by reason of insanity under
 8     Penal Code section 1026 for criminal charges that were brought in 2007. I was admitted
 9     to Patton in February 2010 and have been here ever since.
10            4.     I am afraid of dying if I get COVID-19 at Patton. I am 50 years old and a
11     Navy veteran. I am a cancer survivor. I have high blood pressure, heart disease, and a
12     kidney problem. I heard on the news that these medical conditions put me at high risk of
13     becoming very sick or dying if I get COVID-19.
14            5.     I am scared because I have heard on the news that people who live in large
15     facilities together, like we do here at Patton, have been the hardest hit by the virus.
16            6.     I do not feel safe here and I want to be discharged to a place where I can
17     keep my distance from people. I shouldn’t have to risk my life to receive mental health
18     treatment.
19                  Patton is a crowded facility where patients share common space.
20            7.     I have seen on the news that to prevent catching COVID-19, we should stay
21     six feet apart from each other. That is not possible here because it is very cramped.
22            8.     I live on Unit 27 at Patton. In total, there are about fifty people on Unit 27.
23            9.     Unit 27 is connected to Unit 26, which also has about fifty people. There is
24     a main hallway that connects the two units.
25            10.    Units 26 and 27 share a common day room, which means about 100 patients
26     share this space. In the common day room, we watch sports, socialize, draw, and do
27     other activities.
28

                                                      2
                                     DECLARATION OF ERVIN LONGSTREET
     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 3 of 8 Page ID #:475



 1           11.    The common day room is often very crowded. I believe that there is a sign
 2     that says the capacity of the room is sixty-five people. There are many chairs set up right
 3     next to each other. The chairs are very heavy, and I can’t move them myself. Given the
 4     set-up of the space, there is not enough room for everyone to stay six feet apart.
 5           12.    I share a bedroom with one other patient. I have seen some bedrooms on the
 6     unit that house up to five patients.
 7           13.    My room is about the same size as a jail cell. My roommate’s bed is about
 8     eight paces from mine, which is very close. There is no way to move his bed farther
 9     away from mine because both our beds are already against the walls. I have to walk past
10     his bed to get in and out of the room.
11           14.    I am afraid that if my roommate gets sick, there is no way for me to avoid
12     getting sick as well.
13           15.    Within Unit 27, the fifty of us share two restrooms and a smaller day room.
14           16.    Based on what I have seen, I believe that the day room on Unit 27 can fit
15     roughly thirty to forty people.
16           17.    The patients on Unit 27 also share three telephones. I occasionally see staff
17     wipe down the telephones, but not after every use because there are so many patients who
18     use them. We do not have cleaning supplies to disinfect the phones ourselves.
19           18.     At meal times, we line up elbow-to-elbow to get food in the dining room,
20     which is downstairs from our unit. We then sit five to a table in the dining room to eat
21     our meals. At the tables, we are very close to each other. When we are eating, we do not
22     wear masks. We are not allowed to eat alone in our bedrooms.
23           19.    Because Units 26 and 27 are connected, it is possible for me to interact with
24     up to 100 patients, plus staff members, on a daily basis. It is impossible to stay six feet
25     apart from others with so many people sharing a common day room, restrooms,
26     telephones, and a dining room.
27
28

                                                     3
                                     DECLARATION OF ERVIN LONGSTREET
     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 4 of 8 Page ID #:476



 1           20.    My current living situation on Unit 27 is similar to other units at Patton
 2     where I have been housed. Aside from Unit 27, I have also been housed on Units 20, 24,
 3     and 34 at Patton.
 4           21.    Units 20 and 24 are in the same building as Unit 27, where I am now. I
 5     recall that Units 20 and 24 were set up similarly to Unit 27 and each house about fifty
 6     people. They are connected to another unit, just like Unit 27 is connected to 26.
 7           22.    Unit 34 is in a different building. I recall that Unit 34 was not connected to
 8     another unit, but it was similar to Unit 27 because it houses about fifty people and
 9     patients share bedrooms, common areas and bathrooms, just like we do here on Unit 27.
10         This summer, I spent about one month in quarantine because of exposure to
11                                              COVID-19.
12           23.    In July of this year, I learned from staff that a patient in my unit tested
13     positive for COVID-19.
14           24.    I ate dinner with this patient the night before he got moved off of our unit,
15     and he didn’t look so well. The next day, he was placed in a single room on the side of
16     Unit 27 for a few hours and then transferred to the “COVID Unit,” where I have heard
17     that Patton is isolating patients who test positive.
18           25.    After we were exposed to the virus, Units 26 and 27 were put on quarantine.
19           26.    It was like a pressure cooker on our unit while we were on quarantine. We
20     couldn’t go outside or downstairs to the dining room. I was very stressed because
21     everyone was worried about catching COVID-19.
22           27.    Staff encouraged us to keep separate on the unit in case someone else had it,
23     but that was impossible. We all used the same phones, which were not sanitized between
24     uses. Our meals were delivered to the unit on a cart, and all fifty of us ate in the day
25     rooms on the unit at the same time. We were not allowed to eat in our bedrooms, where
26     we could be with fewer people.
27           28.    During the quarantine period, I received three tests for COVID-19, which all
28     came out negative. The quarantine ended sometime in August, after about one month.

                                                      4
                                     DECLARATION OF ERVIN LONGSTREET
     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 5 of 8 Page ID #:477



 1         The conditions at Patton during COVID-19 continue to make me feel unsafe;
 2                                we were just put on quarantine again.
 3            29.    While I am lucky that I did not catch COVID-19 during the summer, I am
 4     still afraid that I might catch it in the future.
 5            30.    Even though I know that I have medical conditions that put me at risk of
 6     getting very sick if I catch COVID-19, I am not aware of staff at Patton providing me
 7     with any extra protection against catching the virus, even during the summer outbreak.
 8            31.    On October 7, I was transported out of Patton for a medical appointment in
 9     Riverside. Patton staff tested me for COVID-19 before I went to the appointment, but
10     not when I came back.
11            32.    After I returned from my appointment, I was housed in a single room on the
12     side of Unit 27 instead of my normal two-man room. I think this was so staff could
13     monitor my temperature and symptoms because I had gone outside of Patton. The single
14     room where they put me was the same room where they put the patient who tested
15     positive for COVID-19 in July, before he was moved off of the unit.
16            33.    When they put me in the single room on the side of the unit, staff told me
17     that I needed to wear a mask when I came out of the room. They told me that, as long as
18     I was wearing a mask, I would be able to use the phone and the other common areas on
19     the unit.
20            34.    I did not have to stay in the single room all day. I still ate meals in the
21     dining hall with other patients on Unit 27. During meal times, I sat close to other patients
22     and did not wear my mask. It did not make sense to me that I could sit and eat so close to
23     other patients, when staff told me I had to wear my mask when I came out of the room.
24            35.    On the evening of Friday, October 9, Units 26 and 27 were put on quarantine
25     again. I overheard nurses saying that the units were put on quarantine again because of
26     exposure to COVID-19 by a staff member who floated on our units.
27
28

                                                           5
                                      DECLARATION OF ERVIN LONGSTREET
     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 6 of 8 Page ID #:478



 1           36.    Patton staff have not made an announcement that the unit is on quarantine,
 2     but I know we are on quarantine because we have been getting our meals on the unit,
 3     starting with dinner that Friday. I was also given a COVID-19 test the following Sunday,
 4     on October 11.
 5           37.    On October 12, the Monday after we were put on quarantine and less than
 6     one week after I left Patton for my medical appointment and was housed in the single
 7     side room, I was moved back to my regular bedroom. Staff did not explain why they
 8     moved me back. I still wear my mask when I come out of my room because we are on
 9     quarantine and staff are encouraging people to wear masks right now.
10           38.    Being on quarantine again shows that this pandemic is not over. I am afraid
11     of getting really sick here.
12       I would feel safer from COVID-19 if I was discharged from Patton and could get
13                             mental health care outside of the hospital.
14           39.    Because I have medical conditions that put me at high risk of getting a
15     severe case of COVID-19, I believe I would be safer if I was discharged from Patton.
16           40.    Since COVID-19 started in the spring, Patton has stopped providing most of
17     the mental health treatment that we used to get to help us meet our discharge criteria.
18     Because of COVID-19, Patton has cancelled all therapy groups in our unit.
19           41.    For the past several months since Patton cancelled group therapy, I only see
20     my therapist for a one-on-one session about two times a month. I also take my
21     medication and see the psychiatrist. It seems like I see my psychiatrist less often than
22     before COVID-19.
23           42.    I am willing to continue getting mental health treatment outside of the
24     hospital.
25           43.    In June, my attorneys sent a letter to the Department of State Hospitals
26     (DSH) on my behalf, requesting that I be moved to a safer setting because of the risks of
27     my catching COVID-19 at Patton.
28

                                                    6
                                      DECLARATION OF ERVIN LONGSTREET
     Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 7 of 8 Page ID #:479



 1           44.    In response to my request to be moved to a safer setting, DSH recommended
 2     for me to go to Sylmar Health and Rehabilitation Center (Sylmar), which I understand is
 3     a step-down program from Patton. Attached to this Declaration as Exhibit A is a true and
 4     correct copy of a letter dated July 3, 2020 that I received, in which DSH recommended
 5     me to go to Sylmar. The letter says that I had demonstrated progress towards several of
 6     the areas identified in my discharge plan.
 7           45.    I was evaluated by Sylmar, but Sylmar did not accept me. Since then, Patton
 8     has not changed my treatment in any way or talked to me about any other options for my
 9     release or transfer to a safer place.
10           46.    I originally came to California after I lost both my parents. I wanted to
11     pursue an education and a career in the social services field. Now, I am afraid that I will
12     die here. I have 12 grandchildren whom I’ve never met. The oldest is seven. I’d really
13     like to see them one day.
14                      I am willing and able to serve as a class representative.
15           47.    I am willing to serve as a class representative in this case. I agreed to be a
16     named plaintiff in this case because I want to help patients at Patton who, like me, have
17     risk factors for COVID-19. I want to make sure that Patton screens everyone like me
18     who has COVID-19 risk factors and determine whether we can be released or transferred
19     to safer places. I also want to help make sure that the conditions inside of Patton are
20     made safer for people who cannot be released or transferred.
21           48.    I have communicated with my attorneys in this case many times. I agree to
22     cooperate fully with them and answer their questions to the best of my ability.
23           49.    My attorneys keep me updated about the case. When I have questions about
24     the case, I will ask them for help to understand to the best of my ability.
25           50.    I know of other patients who have COVID-19 risk factors. We have talked
26     about asking to be released to safer places and wanting conditions inside Patton to be
27     safer for patients who have to stay here.
28

                                                     7
                                     DECLARATION OF ERVIN LONGSTREET
Case 5:20-cv-01559-JGB-SHK Document 30-8 Filed 12/14/20 Page 8 of 8 Page ID #:480




     I declare under penalty of perjury of the laws of the State of California and the United
1
2    States that the foregoing is true and correct. Executed on the   ..:!J,   day ofNovember,
                     California.
3    2020 in Patton,
4
5
6
1    :r� � !Ue. tbe/l;f �.fud(J &pr.r.
 : bo'itt
    <ff��/,����✓
            �#uvp�NfJ./i !9d��
10
   C'gr,,r� --fAaT,r Wlile � &ft/ MfM2f1
12 7Z1 � /J(l/)Vf� 'ffre ct- ha!JeJM!e #Im UtP
11
                        f
                                                      dw�met,z/
             'J

13 e,� cle9. hetre
                      af-p()_ f.b,J· S, ti attd be[vtJNi fhp r11,• 'lt?/. •�.
14
                                                                        l


15
     /eft�/Ji�J/)1ff}t;f.
16   frA9-my f'l1t&'/' � /!ffP«I-M be�<!'SlC!Jtf
     f"tiee rvrhe �oit eu-&? /) if-£ NJ1 tflj!fcrei 1o

: =��� d�·£x� t:t:::Jt::��A)
17




20   ��CJ-<!;� (ft VV1B:U.tdrke[-Ani?_�Y/0c_�) LOf@e d'. �
21
22
     �a_,�-fcd UfoJJ VVLlj rclee,2��
     �� '�              �'+v� ���-
�: I . P--eoo� �g-f!-yle, Qr'\o3-(\[Ll,-,n OBi-e-d De::,. 7, ;).c};)
                                   &rov-p t,i C;l� B . Doied Dec. d 619
      _ �4JV1YVJ tM1-f-t tN,+er3�ml'L
2s
2
     3_&�i'f �����cl� A- OQ.,-f-ttl g£<2pr• ao, q
 6   l\:. Ck�l � (:)<Q\!. 7"etvm nfJ:fe8 �r- c?-.19J�{) 17-
21
28
     S'. p� � �r                   ��We g1t}d\'€9-     o�Jed �� l t"3 ,;2.()tG/
     (o ..   t�d,u,:��    e,����-\ed M�;                        1�-1�/f
                                                   8
                                    DECLARATION OF ERVIN LONGSTREET
